DETAILED ACTION
This office action is in response to communication filed on December 3, 2021.

Response to Amendment
Amendments filed on December 3, 2021 have been entered.
Claims 1, 5, 7, 9-11, 13-16, 18, 20-21 and 24-26 have been amended.
Claims 3-4, 8, 12, 17 and 19 remain cancelled.
Claims 1-2, 5-7, 9-11, 13-16, 18 and 20-26 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 12/03/2021, with respect to the objections to claims 1, 5, 7, 9-10, 13-16, 18, 20-21 and 24-26   have been fully considered. In view of the amendments, the objections have been withdrawn. 
The examiner notes that although claim 6 includes some marked language representing amended claim (i.e., “[[of the]]”), this language was already presented in the previous response (see Claims dated 07/29/2021).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Brian Van Osdol (Reg. No. 67370), applicant’s representative, on 12/09/2021.
The application has been amended as follows: 

Regarding claim 1. 
Claim language “an activity processing engine, wherein the activity processing engine generates manufacturing diagnostic metrics from the electrical signals for each manufacturing machine … and assigning a part identifier …” is replaced by “an activity processing engine, wherein the activity processing engine generates manufacturing diagnostic metrics from the electrical signal for each manufacturing machine … and assign a part identifier …”
Claim language “a management platform configured to provide access to the manufacturing diagnostic metrics of the plurality of machines…” is replaced by “a management platform configured to provide access to the manufacturing diagnostic metrics of the plurality of manufacturing machines …”

Regarding claim 6. 
Claim language is replaced by “The system of claim 1, wherein the manufacturing diagnostic metrics comprise machine cycle time”.

Regarding claim 7. 
Claim language “The system of claim 1, wherein the at least one user interface of the management platform configured to express …” is replaced by “The system of claim 1, 

Regarding claim 21. 
Claim language “perform Fourier analysis of the electrical signals, and for at least one electric signal …” is replaced by “perform Fourier analysis of the electrical signals, and for at least one electrical signal …”

Examiner’s Note
Claims 1-2, 5-7, 9-11, 13-16, 18 and 20-26 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine (i.e., a set of current transformers), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2, 5-7, 9, 11, 13-16, 18 and 20-26, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-2, 5-7, 9-11, 13-16, 18 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1.  
Strohmenger (US 20160274552 A1) discloses:
A system (Fig. 3) for monitoring manufacturing status for manufacturing machines ([0067], [0071], [0085]: a system is used to perform analytics on data obtained from multiple industrial devices (Fig. 3, item 314, see [0083]) for monitoring and controlling operations of an industrial automation system (Fig. 3, item 306))comprising:  
a sensor system (Fig. 6, items 606 and 608 – “monitor component” and “detector component”) that monitors a plurality of machines ([0114], [0117]-[0118]: industrial controller (Fig. 3, item 302) includes a monitor component and a detector component, which are used to monitor/detect device data, which implies monitoring the actual devices (see also abstract));
an activity processing engine (Fig. 3, item 324 – “analytics component”), wherein the activity processing engine generates diagnostic metrics for each manufacturing analytics component monitors operations of the industrial automation system for analysis in order to determine deviation from baselines indicating suitable operation of the assets (e.g., industrial devices) of the system); and 
a management platform (Fig. 3, item 324 – “analytics component”) configured to provide access to manufacturing diagnostic metrics of the plurality of machines ([0087]: analytics management component, which is part of the analytics component, communicates information regarding the deviation for taking appropriate actions), the management platform comprising at least one user interface configured to express the manufacturing diagnostic metrics of the plurality of manufacturing machines ([0130]: examiner interprets a display monitor is used to communicate information).

Strohmenger (US 20160274552 A1) also teaches:
“The modeler component 426 can model the industrial automation system 406, including modeling industrial assets (e.g., 414, 416, 418), legacy industrial assets, network related devices (e.g., of the network component 420), and/or legacy network-related devices, based at least in part on the respective information obtained from the industrial assets (e.g., 414, 416, 418), network component 420, and/or communication device 424, to generate the interactive model 428 (e.g., a data-rich interactive model) of the industrial automation system 406 … For example, the properties or characteristics for industrial devices 414 or industrial processes 416 can comprise mechanical or process properties or characteristics associated with industrial devices or processes (e.g., mechanical latency, process cycle times, operating schedules, etc., associated with a model component models industrial devices based on information from them, such as properties and characteristics, including process cycle times, in order to monitor the operation of the industrial devices (see [0091])).
“The asset data 714 can comprise information generated, collected, determined, or inferred based on data that can be aggregated from various (e.g., multiple) industrial devices over time, which can yield higher asset-level views of the industrial automation systems (e.g., 706, 706, 706). Example asset data 714 can include performance indicators (e.g., key performance indicators (KPIs)) for the respective assets, asset-level process variables, faults, alarms, etc. Since the asset data 714 can yield a relatively longer term view of asset characteristics relative to the device and process data, the industrial controller 702 and analytics system 704 can leverage the asset data 714 to facilitate controlling operations of the industrial automation systems (e.g., 706,706, 706), identifying operational patterns and correlations unique to each asset, among other types of analysis, and this can facilitate generating performance analytics, determining correlations between respective aspects (e.g., internal or intrinsic aspects, external or extrinsic aspects) associated with an industrial automation system(s), generating notifications, recommendations, or instructions relating to the determined correlations, generating respective modeling assets or virtualization assets that can correspond to the respective assets, and generating, updating, using, customizing, etc., of model or a virtualized industrial automation system of the industrial control system based at least in part on the respective models or virtualizations of the respective assets associated with the industrial control system” ([0136]: asset data collected from industrial devices can facilitate identifying operational patterns), and
customer specific data includes process variable values such as product counts and cycle times, with this information being monitored for analysis (see [0151])).

Regarding a sensor system that monitors electrical signals from a plurality of manufacturing machines, wherein the sensor system comprises a set of current transformers, wherein each current transformer of the set of current transformers couples to a power line connected to a corresponding manufacturing machine, and wherein each current transformer transforms electric currents of the power line into an electrical signal of the corresponding manufacturing machine, and the activity processing engine generates manufacturing diagnostic metrics from the electric signals for each machine from the plurality of machines, Norwood (US 20160212506 A1) teaches:
“FIG. 13 illustrates an embodiment of a home intelligence system that includes a local device that captures energy consumption as well as electrical signature data such as: phase angle, voltage, current, frequency modes, amplitudes, and all other digital and analog characteristics related to the electrical signature of the devices within the home. The local electrical system monitoring device is connected, via a network, to a remote server that further processes and uses information acquired by the signature capture device. In some embodiments, the remote server is provided through cloud computing a home intelligent system captures energy consumption as well as electrical signature data of devices (analogous to manufacturing machines) at a home (see also [0117] regarding an electrical signature capture module determining electrical signatures for electrical devices in the home from signal information from power lines)),
“Electrical signature capture module 307 may include a control module to turn circuit breakers on and off and a power sensor array 332. Power sensor array 332 may include a sensing device for each of circuits 326. The sensor may be, in one embodiment, current transformer (CT) loops or Rogowski coils. The CT may be coupled to conductors for each of the corresponding circuits. In various embodiments, power sensor array 332 may sense current, voltage, and/or other characteristics of power being distributed to electrical devices 320. Signature capture device 308 may acquire signals from conductors in power circuits 326 and perform some or all processing of the signals for determining electrical signatures for some or all of electrical devices 320” ([0123]: a power sensor array comprising current transformers is used to measure currents being distributed to the electrical devices from a power bus (see [0120])),
“Based on measurements of state of operation, usage and/or power consumption by the specific electrical devices, notifications relating to one or more of the specific devices may be determined and provided to the home owner” ([0146]: based on electric information, notifications related to specific devices are determined for appropriate actions (see also [0007])).

Norwood (US 20160212506 A1) further teaches:
electrical signals are used to identify devices’ characteristics (see also [0007], [0103] and [0152])).

Regarding the activity processing engine includes configuration to classify, using a trained machine learning model, machine cycles through detection of machine cycle signature features in the electrical signal, Orofino (US 10514399 B1) teaches:
“Finally, by use of the methods and systems described above, the application of machine learning techniques, such as deep learning, can be applied advantageously to the AEF or AEC estimates to enable inference about the electric equipment that is consuming electric current. This use of machine learning is a significant benefit to the operator or user of the AEC measurement system, by automatically generating inferences about which equipment is in operation, the timing of the start and end of use, and the length of time of operation of such equipment” (col. 3, lines 39-48: measurements of alternating electromagnetic field obtained from sensors (see col. 1, lines 50-58) are used to infer energy consumption, operation and timing of equipment by implementing machine learning techniques).

Board (US 20070282545 A1) teaches:
“A statistical process, and system for implementing the process, is described for the analysis of stress waves generated in operating machinery or equipment. This technique is called Probabilistic Stress Wave Analysis. The process is applied to a analysis of stress waves generated in operating machinery or equipment is performed to classify the condition represented in the waveform to determine the operating status of machine/equipment).

AbuAli (US 20110066391 A1) teaches:
“In one embodiment, a method for managing an industrial process wherein a processor transforms electronic data into an energy prognosis is provided. An energy related test signal including effective power test data indicative of electrical energy consumed by an energy consuming machine may be received. The energy related test signal may be partitioned into an energy related test sub-signal. Mathematical functions may be applied to the energy related test sub-signal to extract a feature set of data from the energy related test sub-signal. The feature set of data may be transformed with a transformation matrix into a reduced test feature set. The reduced test feature set may be input into a performance assessment algorithm based at least in part upon a reduced training feature set derived from data indicative of electrical energy consumed during healthy operation. A power-based performance index may be generated with the performance assessment algorithm” (Abstract: a method uses power test data indicative of electrical energy consumed by an energy consuming machine, to extract features for generating a power-based performance index (see [0057])).

Tourne (WO 2008145859 A2) teaches:
“The device makes it possible to count series of products (2) that are not very thick, stacked side by side, in a determined direction in a retention means, and comprises: a lighting means producing one or more light beams covering the whole length of the stack, a means (8) of detection with photosensitive elements and including an optical device, making it possible to focus light rays reflected by the stack (5), processing means (10) receiving signals originating from the detection circuit, extracting light levels from these signals in correlation with a dimension of stack thickness expressed in pixels, and computing the number of products by determining the repetition of a pattern representative of a product (2) in a noise-free signal resulting from a conversion of the signals received” (Abstract: a device counts a series of products by analyzing repetition of a pattern in detected signals).

Zambrano (US 6636842 B1) teaches:
“A method for monitoring an industrial process, including the steps of: providing a knowledge base comprising a two-dimensional representation of operational conditions for the process; obtaining process real time data from the industrial process for a plurality of process variables; selecting relevant features from the real time data; obtaining an operational condition classification from the relevant features; transforming the operational condition classification into a point; and displaying the point on said monitoring an industrial process includes obtaining process real time data, selecting features from the data and obtaining a condition classification from the features for output purposes).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“assigning a part identifier based on the classification by the trained machine learning model to a subset of the machine cycles, wherein the subset of the machine cycles assigned to the part identifier are detectable in the electrical signals of different manufacturing machines when manufacturing a similar part; and
the management platform comprising at least one user interface configured to express the manufacturing diagnostic metrics of the plurality of manufacturing machines organized by part identifiers,”
in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claim 10. 
Strohmenger (US 20160274552 A1) discloses:
A method for monitoring manufacturing status for manufacturing machines ([0006]: a method is used to perform analytics on data obtained from multiple industrial devices (Fig. 4, item 414, see [0089]) for monitoring and controlling operations of an industrial automation system (Fig. 4, item 406)) comprising:
industrial controller (Fig. 3, item 302) includes a monitor component and a detector component, which are used to monitor/detect device data, which implies monitoring the actual devices (see also abstract));
collecting, using the set of sensors, data for each manufacturing machine from the plurality of manufacturing machines ([0114], [0117]-[0118]: industrial controller (Fig. 3, item 302) includes a monitor component and a detector component, which are used to monitor/detect device data, which implies monitoring the actual devices (see also abstract));
generating manufacturing diagnostic metrics from the data for each manufacturing machine from the plurality of manufacturing machines ([0085]-[0087]: analytics component monitors operations of the industrial automation system for analysis in order to determine deviation from baselines indicating suitable operation of the assets (e.g., industrial devices) of the system); and 
outputting, at a user interface of a management platform, the manufacturing diagnostic metrics of the plurality of manufacturing machines ([0087], [0130]: analytics management component, which is part of the analytics component, communicates information regarding the deviation for taking appropriate actions; examiner interprets a display monitor is used to communicate information).

Strohmenger (US 20160274552 A1) also teaches:
a model component models industrial devices based on information from them, such as properties and characteristics, including process cycle times, in order to monitor the operation of the industrial devices (see [0091])).
“The asset data 714 can comprise information generated, collected, determined, or inferred based on data that can be aggregated from various (e.g., multiple) industrial devices over time, which can yield higher asset-level views of the industrial automation systems (e.g., 706, 706, 706). Example asset data 714 can include performance indicators (e.g., key performance indicators (KPIs)) for the respective assets, asset-level process variables, faults, alarms, etc. Since the asset data 714 can yield a relatively longer term view of asset characteristics relative to the device and process data, the industrial controller 702 and analytics system 704 can leverage the asset data 714 to facilitate controlling operations of the industrial automation systems (e.g., 706,706, 706), identifying operational patterns and correlations unique to each asset, among other types asset data collected from industrial devices can facilitate identifying operational patterns), and
“In accordance with various aspects, the customer specific data can include device and/or asset level faults and alarms, process variable values (e.g., temperatures, pressures, product counts, cycle times, etc.), calculated or anticipated key performance indicators for the customers various assets, indicators of system behavior over time, and other such information” ([0154]: customer specific data includes process variable values such as product counts and cycle times, with this information being monitored for analysis (see [0151])).

Regarding electrically coupling a set of electric current sensors to a set of power lines, wherein each power line is connected to one of a plurality of manufacturing machines; collecting, using the set of electric current sensors, electric signals for each manufacturing machine from the plurality of manufacturing machines; and generating manufacturing diagnostic metrics from the electric signals for each manufacturing 
“FIG. 13 illustrates an embodiment of a home intelligence system that includes a local device that captures energy consumption as well as electrical signature data such as: phase angle, voltage, current, frequency modes, amplitudes, and all other digital and analog characteristics related to the electrical signature of the devices within the home. The local electrical system monitoring device is connected, via a network, to a remote server that further processes and uses information acquired by the signature capture device. In some embodiments, the remote server is provided through cloud computing services” ([0116]: a home intelligent system captures energy consumption as well as electrical signature data of devices (analogous to manufacturing machines) at a home (see also [0117] regarding an electrical signature capture module determining electrical signatures for electrical devices in the home from signal information from power lines)),
“Electrical signature capture module 307 may include a control module to turn circuit breakers on and off and a power sensor array 332. Power sensor array 332 may include a sensing device for each of circuits 326. The sensor may be, in one embodiment, current transformer (CT) loops or Rogowski coils. The CT may be coupled to conductors for each of the corresponding circuits. In various embodiments, power sensor array 332 may sense current, voltage, and/or other characteristics of power being distributed to electrical devices 320. Signature capture device 308 may acquire signals from conductors in power circuits 326 and perform some or all processing of the signals for determining electrical signatures for some or all of electrical devices 320” ([0123]: a power sensor array comprising current transformers is used to measure currents being distributed to the electrical devices from a power bus (see [0120])),
“Based on measurements of state of operation, usage and/or power consumption by the specific electrical devices, notifications relating to one or more of the specific devices may be determined and provided to the home owner” ([0146]: based on electric information, notifications related to specific devices are determined for appropriate actions (see also [0007])).

Norwood (US 20160212506 A1) further teaches:
“Central device monitoring server 304 may also be configured to identify a type, class, or model of each of devices 320 based on an electrical signature” ([0134]: electrical signals are used to identify devices’ characteristics (see also [0007], [0103] and [0152])).

Regarding classifying, using a machine learning model, a machine cycle through detection of machine cycle signature features in the electric signal, Orofino (US 10514399 B1) teaches:
“Finally, by use of the methods and systems described above, the application of machine learning techniques, such as deep learning, can be applied advantageously to the AEF or AEC estimates to enable inference about the electric equipment that is consuming electric current. This use of machine learning is a significant benefit to the operator or user of the AEC measurement system, by automatically generating inferences about which equipment is in operation, the timing of the start and end of use, and the length of measurements of alternating electromagnetic field obtained from sensors (see col. 1, lines 50-58) are used to infer energy consumption, operation and timing of equipment by implementing machine learning techniques).

Board (US 20070282545 A1) teaches:
“A statistical process, and system for implementing the process, is described for the analysis of stress waves generated in operating machinery or equipment. This technique is called Probabilistic Stress Wave Analysis. The process is applied to a population of individual “feature” values extracted from a digitized time waveform (such as a 2 second Stress Wave Pulse Train, or a 2 month history of Stress Wave Energy). Certain numeric descriptors of the statistical distributions of computed features are then employed as inputs to decision making routines (such as neural networks or simple threshold testing) to accurately classify the condition represented by the original time waveform data, and thereby determine a status of the operating machine/equipment” (Abstract: analysis of stress waves generated in operating machinery or equipment is performed to classify the condition represented in the waveform to determine the operating status of machine/equipment).

AbuAli (US 20110066391 A1) teaches:
“In one embodiment, a method for managing an industrial process wherein a processor transforms electronic data into an energy prognosis is provided. An energy related test signal including effective power test data indicative of electrical energy a method uses power test data indicative of electrical energy consumed by an energy consuming machine, to extract features for generating a power-based performance index (see [0057])).

Tourne (WO 2008145859 A2) teaches:
“The device makes it possible to count series of products (2) that are not very thick, stacked side by side, in a determined direction in a retention means, and comprises: a lighting means producing one or more light beams covering the whole length of the stack, a means (8) of detection with photosensitive elements and including an optical device, making it possible to focus light rays reflected by the stack (5), processing means (10) receiving signals originating from the detection circuit, extracting light levels from these signals in correlation with a dimension of stack thickness expressed in pixels, and computing the number of products by determining the repetition of a pattern representative of a product (2) in a noise-free signal resulting from a conversion of the a device counts a series of products by analyzing repetition of a pattern in detected signals).

Zambrano (US 6636842 B1) teaches:
“A method for monitoring an industrial process, including the steps of: providing a knowledge base comprising a two-dimensional representation of operational conditions for the process; obtaining process real time data from the industrial process for a plurality of process variables; selecting relevant features from the real time data; obtaining an operational condition classification from the relevant features; transforming the operational condition classification into a point; and displaying the point on said knowledge base” (Abstract: monitoring an industrial process includes obtaining process real time data, selecting features from the data and obtaining a condition classification from the features for output purposes).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“the machine cycle selected from a set of machine cycles that includes at least a subset of the machine cycles associated with part identifiers, wherein the subset of machine cycles associated with the part identifiers are detectable in the electric signals of a different manufacturing machine when manufacturing a similar part, and 
assigning a part identifier based on the classification by the machine learning model to the machine cycle; and 

in combination with all other limitations within the claim, as claimed and defined by the applicant. 

Regarding claims 2, 5-7, 9, 11, 13-16, 18 and 20-26. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857